Citation Nr: 1625547	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

The Veteran's claims of entitlement to increased ratings for service-connected posttraumatic stress disorder (PTSD) and coronary artery disease (CAD) were addressed in an April 2013 statement of the case (SOC).  However, the Veteran did not perfect an appeal as to either issue.  Similarly, a June 2014 SOC addressed the Veteran's claim of entitlement to service connection for erectile dysfunction; he did not perfect an appeal of this issue.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015).  Accordingly, the issues of entitlement to increased ratings for PTSD and CAD, as well as entitlement to service connection for erectile dysfunction are not in appellate status and will be addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


REMAND

The Veteran asserts that he suffers from tinnitus as a result of his military service.  After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claim may be finally adjudicated.

The Veteran filed claims for compensation in 1968 and several other times over the years and did not mention any auditory disability until filing his current claim in 2012.  

The Veteran was afforded a VA audiology examination in March 2012, at which time the examiner diagnosed him with tinnitus.  The examiner noted the Veteran's report of exposure to acoustic trauma from firing his weapon, incoming artillery, and other small arms fire, as well as riverboat engine and construction noise during his military service.  The Veteran reported tinnitus for "many years" and went back almost to the time he was in service.  The examiner further reported that the Veteran denied occupational noise exposure, but reported working as a machine repairman following service.  The examiner noted that, based on the Veteran's occupation, high noise exposure was likely.  The examiner concluded that the Veteran's tinnitus "is not caused by or a result of" his military service.  The examiner explained that the Veteran's hearing was normal at the time of his separation from the military.  The examiner noted that the Veteran's tinnitus is "likely due to civilian occupation."

Critically, as described by the Veteran's representative, the March 2012 VA examiner speculated as to facts not otherwise available.  Specifically, the Veteran reported that he was not exposed to acoustic trauma following his military service; however, based on the Veteran's job title alone, the examiner speculated that the Veteran's job had a high probability of noise exposure.  The examiner failed to elicit any details of the Veteran's actual job duties or employment environment.

The Board recognizes that the Veteran has submitted a private nexus opinion in support of his claim.  Specifically, in a December 2012 statement, Dr. B. indicated that the Veteran's tinnitus is "[a]s most likely caused by or a result of loud noise exposure, artillery."  Dr. B. provided the following rationale: "[r]epeated loud noise exposure is known to cause tinnitus."  In addition to providing limited rationale to support his conclusion, Dr. B. failed to address the absence of a documented complaint of tinnitus for four decades following the Veteran's military discharge.

Accordingly, given the absence of probative evidence as to the question of nexus, the Board finds that this matter must be remanded in order to afford the Veteran an examination with clarifying medical opinion.

In addition, the Board notes that, although the AOJ requested the Veteran's service treatment records (STRs), review suggests that the records are incomplete.  As such, upon remand, the AOJ should request and obtain the Veteran's complete STRs.

Also, on remand, any pertinent records of ongoing treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since May 2014.  All such available documents should be associated with the claims file.

2. Contact the appropriate records custodians, in order to obtain the Veteran's service treatment records.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

3. Then, schedule the Veteran for a VA audiological examination to determine the etiology of his currently diagnosed tinnitus.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner.  The examiner should obtain a complete history of the Veteran's audiological complaints.  The examiner should also elicit any details of post-service noise exposure including details of actual job duties and/or employment environment.

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed tinnitus had its onset in service or is otherwise related to the Veteran's military service, to include the conceded in-service noise exposure.  If not, was it manifested within the first post service year?  

The Board does not find credible evidence that tinnitus was present in service and continued since that time (he filed claims for compensation several times since 1968 making no mention of auditory disability and on VA examination in 2012 indicated that tinnitus goes "almost" back to service).  However, consideration should be made as to whether tinnitus had a delayed onset from acoustic trauma experienced in service

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

